DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 03/19/2019 have been entered in full. Claims 1 and 9-15 are pending.

The following is an examiner’s statement of reasons for allowance: The use of avian B cells engineered to express antibodies having human sequences is known in the prior art, as exemplified in US 20170058029 (Hashimoto, of record). The prior art method did not require the presence of a calcineurin inhibitor or avian serum in the medium during the antigen-contacting and expansion steps, as in the instant claims. One prior art method of promoting B cell proliferation and activation comprises culturing B cells in the presence of a CD40 ligand and cyclosporin A, which is a calcineurin inhibitor (see US 6465251 (Schultze), claim 1). In Shultz, disclosed outcome of this method it to enhance the ability of the B cells to act as antigen-presenting cells. No selection in the presence of an antigen was disclosed. No effect on antiibody production was mentioned. No requirement for avian serum was disclosed; the B cells were not avian.   In view of these differences, Schultze  does not provide any teaching or motivation to modify the Hashimoto method by including cyclosporin A. Calcineurin inhibitors are taught in the prior art to inhibit helper T cells (Heidt et al, J. Translational Immunol. 159:199-207, of record) and to interfere with activation of B cells by T cells (Wicker et al.,  Eur. J. Immunol. 20:2277-2283, 1990, of record). Therefore, prior to the instant disclosure, it would have been counter-intuitive to include a calcineurin inhibitor in the medium during the selection of antigen-specific B cells. Therefore, the claimed method is considered to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 8:30am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647